Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a signal generator” in claims 1-3, 5 and 10. Paragraph 90, figure 7 teaches this to be signal generator 711.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenguang Ma et al. (Motion deblurring with temporally coded illumination in an LED array microscope){Provided in IDS}.
[Claim 1]
An image recovering apparatus, comprising:
a signal generator which receives at least one of illuminance information and speed information from a sensor to determine a random flickering pattern (First, it can achieve grayscale illumination sequences and second, optimal coded-sequences are velocity dependent and the system offers flexibility for changing the codes, Page 1, second column, last five lines of first paragraph, In figure 1, coded illumination imaging within a single exposure is shown as a random sequence of illumination patterns) and a triggering signal based on the received signal, output the determined random flickering pattern to a lighting unit, and output the triggering signal to a camera (Given the optimized pattern, we then apply it in our LED array microscope hardware to generate coded illumination within each single camera exposure, Page 2, second column, first three lines of third Paragraph); and
an image processor which, when an image including a motion blur is received from the camera, recovers the received image based on the random flickering pattern determined by the signal
generator (Page 1, second column lines 3-6, By “fluttering” the camera’s shutter open and closed during the chosen exposure time, the resulting filter can be broadband, and the deblur problem becomes well-posed. Page 3, second column, The results show that the motion blur can be removed by the coded exposure technique).
[Claim 2]
The image recovering apparatus according to claim 1, wherein when the signal generator determines the random flickering pattern and the triggering signal based on the speed information (First, it can achieve grayscale illumination sequences and second, optimal coded-sequences are velocity dependent and the system offers flexibility for changing the codes, Page 1, second column, last five lines of first paragraph, In figure 1, coded illumination imaging within a single exposure is shown as a random sequence of illumination patterns), a length of the random flickering pattern is determined in accordance with the speed information optimal coded-sequences are velocity dependent and the system offers flexibility for changing the codes, Page 1, second column).
[Claim 3]
The image recovering apparatus according to claim 1, wherein when the signal generator determines the random flickering pattern and the triggering signal based on the illuminance information (First, it can achieve grayscale illumination sequences and second, optimal coded-sequences are velocity dependent and the system offers flexibility for changing the codes, Page 1, second column, last five lines of first paragraph, In figure 1, coded illumination imaging within a single exposure is shown as a random sequence of illumination patterns), the random flickering pattern which operates the lighting unit is determined based on influence of ambient light (the image inherently has some kind of ambient light so that the random flickering pattern which is velocity dependent and based on illumination patterns of the flash).
[Claim 4]
The image recovering apparatus according to claim 1, wherein the random flickering pattern is a point spread function (PSF) (Page 1, column 1, Paragraph 3).
[Claim 6]
The image recovering apparatus according to claim 1, wherein the random flickering pattern output to the lighting unit and the triggering signal output to the camera are synchronized (The camera works in external exposure control mode and is synchronized with the LED array by the same controller, Page 4, first column , first few lines of First Paragraph).
[Claim 9]
The image recovering apparatus according to claim 1, wherein the image processor recovers an image based on the random flickering pattern and a pseudo inverse matrix of the
received image (Page 1, second column lines 3-6, By “fluttering” the camera’s shutter open and closed during the chosen exposure time, the resulting filter can be broadband, and the deblur problem becomes well-posed. Page 3, second column, The results show that the motion blur can be removed by the coded exposure technique. Page 2, equation 5 is the pseudo-inverse matrix).
[Claims 11-13]
These are method claims corresponding to apparatus claims 1-3 and are therefore analyzed and rejected based upon apparatus claims 1-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chenguang Ma et al. (Motion deblurring with temporally coded illumination in an LED array microscope).
[Claim 5]
Chenguang fails to teach a database which stores a plurality of PSF patterns, wherein the PSF pattern determined by the signal generator is one of the plurality of PSF patterns stored in the database. However Official Notice is taken that it is very well known to have stored a plurality of PSF patterns, wherein the PSF pattern determined by the signal generator is one of the plurality of PSF patterns stored in the database in order to use a coded pattern when it is needed for a particular purpose and different kinds of motion blur present in the images can be removed easily. Therefore taking the combined teachings of Ma and Official Notice, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have stored a plurality of PSF patterns, wherein the PSF pattern determined by the signal generator is one of the plurality of PSF patterns stored in the database in order to use a coded pattern when it is needed for a particular purpose and different kinds of motion blur present in the images can be removed easily.
[Claim 10]
Ma fails to teach wherein the signal generator and the image processor are physically spaced apart from each other. However this is a matter of design choice so that the coding required for a designer is optimal for each of the different processes.
Allowable Subject Matter
Claims 7, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696